Title: To James Madison from Daniel Parker, 8 April 1815
From: Parker, Daniel
To: Madison, James


                    
                        Adj. & Inspr. Genls Office April 8. 1815
                    
                    
                        
                            The whole number of non Commissioned officers 
                            }
                            
                        
                        
                            and privates in the several Districts and Armies
                            
                        
                        
                            31: Decr. 1814 were
                            30,763
                        

                        
                            
                            
                            
                        
                        
                            
                            }
                            
                        
                        
                            Since which period, there have been enlisted
                            929
                        
                        
                            
                            31,692
                        
                        
                            
                            
                            
                        
                        
                            Add to this the Recruits enlisted in October
                            }
                            3234
                        
                        
                            November and December, not reported in the
                            
                        
                        
                            District Returns, and not included in the above
                            34,926
                        
                    
                    The above is as Correct an estimate of the Troops in service on the 16. Febry: 1815, as can be formed from the returns in this Office. When

all the discriptive lists of the above date shall be received, the number enlisted for the war can be ascertained, at present no correct estimate can be formed. It is believed however, that more than two thirds of the whole number were enlisted to serve during the war.
                    
                        D. ParkerAdj. I. Genl.
                    
                